Citation Nr: 1746117	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-43 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and/or foot disorder, to include foot drop and swelling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1966 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An additional disability of the left leg and/or foot, to include foot drop and swelling, did not result from VA treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and/or foot disorder, to include foot drop and swelling, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

While the Veteran essentially alleged that an April 2014 VA opinion is based on an inaccurate premise, which will be discussed in detail herein, neither he nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and/or foot disorder, to include foot drop and swelling.  In this regard, he alleges that a VA physician erroneously clipped a nerve or artery during a March 2012 total knee replacement (TKR) surgery.  Additionally, he reports that, since the 2012 surgery, he has experienced foot drop and swelling of the left lower extremity, as well as difficulty with prolonged standing, walking, and stability related to the foot drop. 

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C.A. 
§ 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records show that the Veteran underwent a TKR of the left knee in March 2012.  Thereafter, records from April 2012 indicate the Veteran was experiencing foot drop on his left side as well as some swelling.

The Veteran was afforded a VA examination in April 2014.  The examiner noted a review of the record, which includes the VA treatment records, statements submitted by the Veteran's comrades noting that he seemed physically worse after his 2012 knee surgery, and the Veteran's lay statements.  The examiner was asked whether the Veteran incurred any additional disability to as a result of his March 2012 surgery or other VA treatment, to include as due to the lack of proper treatment, specifically as due to a nerve being cut in his leg during the surgery.  

Initially, the examiner provided a detailed synopsis of the Veteran's post-surgical care.  Then, he opined that it was less likely than not that the Veteran's left foot drop or leg swelling was caused or worsened by VA treatment following the left TKR performed in March 2012.  In support thereof, the examiner noted that there was no evidence in any of the post-surgical notes that the Veteran was experiencing foot drop immediately after surgery and that there was no evidence of such until several weeks after the surgery.  In this regard, the examiner opined that after his release from the hospital, the Veteran "essentially did what he wanted during the post-operative healing period...[and h]is willful disregard for the instructions of the medical staff appears to have led to his [foot drop]."  Specifically, the Veteran was deemed "quite non-compliant" in following medical advice after his surgery in that he (i) fell after attempting to use an unauthorized walker unattended while still recuperating at the hospital; (ii) made self-adjustments to his continuous passive motion (CPM) machine; (iii) refused to take the CPM home from the hospital with him; (iv) refused home care on one occasion; (v) drank alcohol against medical advice; (vi) drove against medical advice; (vii) refused requests to reconsider use of CPM machine; (viii) refused to use a walker or cane to ambulate; (ix) engaged in physical activities like mowing the grass; and (x) was discharged from home therapy due to non-adherence to medical advice to remain homebound during his recuperation.  In short, the examiner found that the Veteran's left foot drop was caused by his non-compliance with medical instructions.

The examiner also observed that the VA treatment providers exercised proper medical care in treating the Veteran and that the development of foot drop was not an unforeseeable event and, if it had manifested following the surgery, VA would have timely diagnosed the disorder.  In this regard, the physician who performed the surgery performed testing of the Veteran's ability to perform plantar and dorsal flexion of his foot, which would have revealed foot drop if it was present, while the Veteran was still in the operating room.  While the Veteran contended in a June 2015 statement that the examiner and/or VA staff "forced" his foot toward him, the Board finds this argument to be without merit.  In this regard, a VA employee is presumed to have properly discharged his or her duties as a health professional (presumption of regularity).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In the instant case, there is no indication that the clinicians who treated the Veteran after his surgery failed to properly discharge their duties aside from the Veteran's generalized assertions.  Furthermore, to the extent that the Veteran disagrees with the medical evidence documenting his ability to perform plantar and dorsal flexion after his surgery, as a lay person with no medical training, he is not competent to offer an opinion as to the presence of foot drop and/or distinguish the presence of inadequate range of motion in the foot following surgery.

Regarding the Veteran's left leg swelling, the examiner initially noted that the Veteran did have bilateral venous stasis of the lower extremities that was slightly worse on the left side, a presentation that was not unusual for the disorder.  The examiner also noted that, while leg swelling due to noncompliance with medical advice was not a foreseeable complication of the surgery, it was less likely than not that the leg swelling was caused by VA treatment as the Veteran did not have leg swelling during his hospitalization, and was non-compliant with recommended treatment (see above).  Again, the examiner intimated that the Veteran's "willful disregard for the instructions of the medical/nursing staff appears to have either led to his [left leg swelling], or possibly worsened a pre-existing problem (although there is actually some question as to whether the operation had anything at all to do with the swelling)."  He further noted there was "no evidence to support a contention of additional disability [caused by] carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel."  Indeed, even if the Veteran's failure to comply had been foreseeable, the only preventative steps VA could have taken, were in fact taken, to wit, warning the Veteran that noncompliance can cause problems.

Ultimately, the examiner found that it was less likely than not that the Veteran's left foot drop or leg swelling were a result of VA care that was adequate and appropriate.  Indeed, the physician actually suggested that any symptomatology the Veteran is currently experiencing, including foot drop and swelling, is related to his failure to comply with the appropriate advice of the medical providers who treated him following the left TKR.

The Board finds that compensation under 38 U.S.C.A. § 1151 for a left leg and/or foot disorder, to include foot drop and swelling, is not warranted because the VA care provided to the Veteran did not result in an additional disability, or an increase in severity of existing disorders.  

In this regard, the Board accords great probative weight to the April 2014 opinion, which is the only competent etiology opinion of record, as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's statements, in which his contentions are fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Veteran asserted in a June 2015 statement that the April 2014 opinion was based on several inaccurate factual premises.  Specifically, (i) that he did not injure his knee when he fell using the unauthorized walker; (ii) that he declined to take a walker home from the hospital because he already had one; (iii) that he was treated at home by physical therapists and nurses; (iv) that he only had one beer prior to driving and did not use his left foot to do so; (v) that he used crutches and a cane in lieu of using a walker; (vi) that he mows his lawn using a riding mower; and (vii) that he has not played golf since his surgery.  In response, the Board notes that the 2014 examiner (i) did not contend the Veteran injured his left knee in association with his fall using the unauthorized walker; (ii) noted the Veteran's refusal to take home a CPM machine as indication of his failure to follow medical advice, not his refusal to take home a walker; and (iii) only noted the Veteran's one-time refusal to accept treatment, not a regular refusal.  With regard to the notations regarding the Veteran's consumption of alcohol, driving, use of crutches instead of a walker, use of a lawn mower, and playing golf, the examiner noted the Veteran was to have been homebound, not out driving, mowing the lawn, or visiting friends and that the use of any alcohol was contraindicated by the Veteran's treatment providers.  Stated differently, the examiner highlighted such activities as an indication of the Veteran's failure to follow the advice of his medical providers, not to challenge his moral character and/or skill at driving or yard care.  Additionally, it is worth noting that the Veteran's comrades note his continued ability to play golf, albeit only nine holes, and the Veteran reported injuring his groin while golfing in 2013.  Thus, it appears the Veteran has not completely abstained from physical activity after the surgery as he has otherwise alleged.  In short, the Board finds the 2014 opinion was not based on an inaccurate factual premise.  

The Board acknowledges the Veteran's assertion that a nerve in his left knee was cut during the surgery, which subsequently resulted in his left foot drop and swelling immediately after surgery.  The Board also acknowledges the Veteran's contention that the surgeon who performed his surgery told him he cut the nerve.  In this regard, the Board notes that, in a statement received in November 2015, the Veteran informed his representative that he forwarded a statement to his surgeon, which stated "it is more likely than not that the Veteran's foot drop is a result of his left knee surgery," and expressed his hope that his surgeon signed it and mailed it to his representative.  However, no such statement has been received from the surgeon who performed the Veteran's March 2012 TKR.

Furthermore, the Board finds that the evidence of record does not support the assertion that the Veteran's surgeon cut a nerve while performing his TKR.  In this regard, there is no notation of the drop foot for several weeks after the Veteran's surgery and there is no documentation of a cut nerve.  Additionally, the April 2014 examiner opined that, if the nerve had actually been cut, the Veteran would not have been able to perform dorsiflexion throughout his hospital stay as was indicated regularly in his post-surgical treatments.  Ultimately, the Board affords the Veteran's report of being told by the VA surgeon that clipping a nerve during surgery caused his foot drop lacks credibility in light of the lack of contemporaneous evidence to support his assertions, and the findings of the April 2014 examiner.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).  Thus, the Veteran's reports of immediately experiencing drop foot and being told by a surgeon that such was caused by a surgical error are not afforded any probative weight as they lack credibility.

The Board understands the Veteran and his comrades' sincerely held belief that his left knee surgery caused his left foot drop and leg swelling.  While the Veteran and his friends, as a lay persons, may report on observable symptoms and discomfort and the nature of the treatment he received, an assessment of the severity and proper treatment for his symptoms is a complex, medical matter requiring training and clinical experience that lay persons do not possess.  Therefore, the lay assessments of the severity of the symptoms, the need for alternative treatment, and the required course of treatment are not competent as such are complex medical questions and the statements in this regard are non-probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Therefore, the Board places greatest probative weight on the thorough analysis by the 2014 VA examiner.  The examiner considered the Veteran's contentions and accurately summarized the medical history.  The assessment of the symptoms and their severity is consistent with the available medical records.  The examiner explained that the standard of care was appropriate and the record does not contain any opinion from a medical professional indicating that VA care caused the Veteran to incur an additional disability or increased an existing disability as a result of improper care.  Indeed, there is no medical opinion to the contrary.

As the most probative evidence of record shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of proper and appropriate VA treatment, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left leg and/or foot disorder, to include foot drop and swelling, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


